—Judgments, Supreme Court, Bronx County (Felice Shea, J., at trial, plea and sentence), rendered February 1, 1989, convicting defendant after a jury trial, of robbery in the first degree, robbery in the second degree and burglary in the first degree, and sentencing him to three concurrent indeterminate prison terms of from two to six years; and upon his guilty plea, of attempted burglary in the first degree and sentencing him to a concurrent indeterminate prison term of from two to six years, unanimously affirmed.
Defendant police officer was charged and convicted as an accomplice in a robbery committed in a Bronx residence. In addition to the testimony of one of the accomplices, the People offered the testimony of two victims who identified defendant as one of the perpetrators. Furthermore, a police witness testified that telephone records indicated that defendant called an accomplice the day after the crime and a piece of paper containing the phone number of the accomplice was found in defendant’s wallet.
Having failed to object to the court’s initial and supplemental charge regarding corroboration of accomplice testimony, defendant has failed to preserve his arguments with respect to them (CPL 470.05 [2]). In any case, there is no merit to defendant’s argument that the court’s instructions allowed conviction based upon insufficient evidence since the jury was entitled to find that evidence regarding defendant’s possession of the accomplice’s phone number and the beeper independently corroborated the accomplice’s testimony (see, People v Glasper, 52 NY2d 970). Concur — Murphy, P. J., Rosenberger, Ellerin, Kassal and Rubin, JJ.